
	
		I
		112th CONGRESS
		2d Session
		H. R. 6275
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Filner (for
			 himself, Mr. Hinchey,
			 Mr. Kucinich,
			 Mr. Cicilline,
			 Mr. Quigley,
			 Mr. Carnahan,
			 Mr. Clay, Ms. Pingree of Maine,
			 Mr. Carson of Indiana,
			 Mr. Johnson of Georgia, and
			 Mr. Rothman of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce,
			 Science, Space, and
			 Technology, and Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote the domestic development and deployment of
		  clean energy technologies required for the 21st century.
	
	
		1.Short title; table of
			 contents; findings
			(a)Short
			 titleThis Act may be cited
			 as the Clean Energy Victory Bond Act
			 of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents; findings.
					Sec. 2. Findings.
					Title I—Revenue provisions
					Sec. 101. Extension and modification of energy investment tax
				credit.
					Sec. 102. Extension and modification of credit for electricity
				produced from certain renewable resources.
					Sec. 103. Extension and modification of grants for specified
				energy property in lieu of tax credits.
					Sec. 104. Modification of and increased allocation for
				qualifying advanced energy project credit.
					Sec. 105. Extension of credit for nonbusiness energy
				property.
					Title II—Grant programs and loan guarantees
					Sec. 201. Plug-in electric vehicle grants in lieu of tax
				credits.
					Sec. 202. Plug-in hybrid electric vehicle charging station
				grant program.
					Sec. 203. Extension of renewable energy and electric power
				transmission loan guarantees.
					Title III—Clean Energy Victory Bonds
					Sec. 301. Clean Energy Victory Bonds.
				
			2.FindingsCongress finds the following:
			(1)There is enormous
			 potential for increasing renewable energy production and energy efficiency
			 installation in the United States.
			(2)A
			 major barrier to rapid expansion of renewable energy and energy efficiency is
			 upfront capital costs. Government tax incentives and other assistance programs
			 have proven beneficial in encouraging private sector development, manufacturing
			 and installation of renewable energy and energy efficiency projects nationwide.
			 However, these government incentives are not currently meeting demand from the
			 private sector, and we are not taking full advantage of the potential for clean
			 energy and transportation, as well as energy efficiency in the United
			 States.
			(3)Other nations, including China and Germany
			 are ahead of the United States in manufacturing and deploying various clean
			 energy technologies, even though the United States invented many of these
			 technologies.
			(4)Investments in renewable energy and energy
			 efficiency projects in the United States create green jobs for U.S. citizens
			 across the United States. Hundreds of thousands of jobs could be created
			 through expanded government support for clean energy and energy
			 efficiency.
			(5)As Americans choose energy efficiency and
			 clean energy and transportation, it reduces our dependence on foreign oil and
			 improves our energy security.
			(6)Bonds are a low-cost method for encouraging
			 clean energy, not requiring direct budget allocations or expenditures. The
			 projects supported through Clean Energy Victory Bonds will create jobs and
			 business revenues that will increase Federal tax revenues, while simultaneously
			 reducing health and environmental costs incurred by the Federal Government
			 nationwide.
			(7)In World War II, over 80 percent of
			 American households purchased Victory Bonds to support the war effort, raising
			 over $185 billion, or over $2 trillion in today’s dollars.
			IRevenue
			 provisions
			101.Extension and
			 modification of energy investment tax credit
				(a)Extension
					(1)Solar
			 energyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 of the Internal Revenue Code of 1986 are each amended by striking
			 January 1, 2017 and inserting January 1,
			 2023.
					(2)Geothermal heat
			 pumpsClause (vii) of section 48(a)(3)(A) of such Code is amended
			 by striking January 1, 2017 and inserting January 1,
			 2023.
					(3)Fuel cell
			 propertySubparagraph (D) of section 48(c)(1) of such Code is
			 amended by striking December 31, 2016 and inserting
			 December 31, 2022.
					(4)Microturbine
			 propertySubparagraph (D) of section 48(c)(2) of such Code is
			 amended by striking December 31, 2016 and inserting
			 December 31, 2022.
					(5)Combined heat
			 and powerClause (iv) of section 48(c)(3) of such Code is amended
			 by striking January 1, 2017 and inserting January 1,
			 2023.
					(6)Small
			 windSubparagraph (C) of section 48(c)(4) of such Code is amended
			 by striking December 31, 2016 and inserting December 31,
			 2022.
					(7)Offshore
			 wind
						(A)In
			 generalClause (i) of section 48(a)(5)(C) of such Code is
			 amended—
							(i)by
			 striking is placed in service in in clause (i) and inserting the
			 following:
								
									is—(I)except as provided in subclause (II),
				placed in service
				in
									,
							(ii)by
			 striking the period at the end and inserting , and, and
							(iii)by
			 adding at the end the following new subclause:
								
									(II)in the case of an offshore wind facility,
				placed in service after December 31, 2008, and before January 1,
				2021.
									.
							(B)Offshore wind
			 facilitySubparagraph (C) of section 48(a)(5) of such Code is
			 amended by adding at the end the following new clause:
							
								(iii)Offshore wind
				facilityThe term
				offshore wind facility means any qualified facility described in
				section 45(d)(1) and located in the inland navigable waters of the United
				States, including the Great Lakes, or in the coastal waters of the United
				States, including the territorial seas of the United States, the exclusive
				economic zone of United States, and the outer Continental Shelf of the United
				States.
								.
						(b)Modification of
			 fuel cell propertyParagraph
			 (1) of section 48(c) of such Code is amended by redesignating subparagraph (D)
			 as subparagraph (E) and by inserting after subparagraph (C) the following new
			 subparagraph:
					
						(D)Exception for
				fuel derived from fossil fuelsThe term qualified fuel cell
				powerplant shall not include any fuel cell powerplant the fuel of which
				is derived from, or is produced by using, any fossil
				fuel.
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				102.Extension and
			 modification of credit for electricity produced from certain renewable
			 resources
				(a)ExtensionSubsection (d) of section 45 of the
			 Internal Revenue Code of 1986 is amended—
					(1)by striking
			 January 1, 2013 in paragraph (1) and inserting January 1,
			 2023,
					(2)by striking
			 January 1, 2014 each place it appears in paragraphs (4), (9),
			 and (11) and inserting January 1, 2023, and
					(3)by striking
			 January 1, 2006 in paragraph (4) and inserting January 1,
			 2023.
					(b)Modification of
			 biofuel as qualified energy resource
					(1)In
			 generalParagraph (1) of
			 section 45(c) of such Code is amended by striking and at the end
			 of subparagraph (H), by striking the period at the end of subparagraph (I) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
						
							(J)second generation
				biomass.
							.
					(2)Second
			 generation biomass definedSubsection (c) of section 45 of such
			 Code is amended by adding at the end the following new paragraph:
						
							(11)Second
				generation biomassThe term
				second generation biomass means any biomass which is composed of
				lignocellulosic or hemicellulosic matter that is available on a renewable or
				recurring basis (other than any fuel described in section
				40(b)(6)(E)(iii)).
							.
					(3)Qualified
			 facilitySubsection (d) of section 45 of such Code is amended by
			 adding at the end the following new paragraph:
						
							(12)Second
				generation biomassIn the
				case of a facility producing electricity from second generation biomass, the
				term qualified facility means any facility owned by the taxpayer
				which is originally placed in service on or after the date of the enactment of
				this paragraph and before January 1,
				2023.
							.
					(4)Conforming
			 amendments
						(A)Subsection (d) of
			 section 45 of such Code is amended by striking January 1, 2014
			 each place it appears in paragraphs (2)(A)(i), (3), (6), and (7) and inserting
			 the date of the enactment of the Clean
			 Energy Victory Bond Act of 2012.
						(B)Clause (ii) of
			 section 45(d)(2)(A) of such Code is amended by striking January 1,
			 2014, and inserting the date of the enactment of the
			 Clean Energy Victory Bond Act of
			 2012.
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				103.Extension and
			 modification of grants for specified energy property in lieu of tax
			 credits
				(a)In
			 generalSubsection (a) of
			 section 1603 of division B of the American Recovery and Reinvestment Act of
			 2009 is amended—
					(1)in paragraph (1),
			 by striking 2009, 2010, or 2011 and inserting 2009, 2010,
			 2011, 2012, 2013, or 2014, and
					(2)in paragraph
			 (2)—
						(A)by striking
			 after 2011 and inserting after 2014, and
						(B)by striking
			 2009, 2010, or 2011 and inserting 2009, 2010, 2011, 2012,
			 2013, or 2014.
						(b)Modification
			 relating to biomassParagraph (1) of section 1603(d) of division
			 B of such Act is amended by striking or (11) and inserting
			 (11), or (12).
				(c)Conforming
			 amendmentSubsection (j) of section 1603 of division B of such
			 Act is amended by striking 2012 and inserting
			 2015.
				104.Modification of
			 and increased allocation for qualifying advanced energy project credit
				(a)Increased
			 allocationSubparagraph (B)
			 of section 48C(d) of the Internal Revenue Code of 1986 is amended by striking
			 $2,300,000,000 and inserting
			 $7,300,000,000.
				(b)Extension of
			 application deadlineSubparagraph (A) of section 48C(d)(2) of
			 such Code is amended by adding at the end the following new sentence:
			 The application referred to in the preceding sentence shall be treated
			 as timely made if submitted not later than 24 months after the date of the
			 enactment of this Act..
				(c)Elimination of
			 carbon dioxide sequestrationClause (i) of section 48C(c)(1)(A)
			 of such Code is amended by striking subclause (IV) and by redesignating
			 subclauses (V), (VI), and (VII) as subclauses (IV), (V), and (VI),
			 respectively.
				(d)Modification of
			 selection criteria for renewable fuel projectsSubparagraph (B)
			 of section 48C(d)(3) is amended by striking and at the end of
			 clause (iv), by striking the period at the end of clause (v) and inserting
			 , and, and by adding at the end the following new clause:
					
						(vi)in the case of a project with respect to
				property designed to refine or blend renewable fuels, do not produce a net
				increase in carbon dioxide emissions and do not use inputs which displace food
				crops.
						.
				(e)Effective
			 dateThe amendment made by this section shall apply to credits
			 allocated after the date of the enactment of this Act.
				105.Extension of
			 credit for nonbusiness energy propertyParagraph (2) of section 25C(g) of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2011 and inserting December 31, 2022.
			IIGrant programs
			 and loan guarantees
			201.Plug-in
			 electric vehicle grants in lieu of tax credits
				(a)In
			 generalThe Secretary of
			 Energy, in consultation with the Secretary of the Treasury, shall establish a
			 voluntary program through which the Secretary of Energy shall—
					(1)authorize the
			 issuance of an electronic voucher to offset the purchase price of a qualified
			 plug-in electric vehicle or a new qualified plug-in electric drive motor
			 vehicle purchased from a dealer participating in the program;
					(2)register dealers
			 for participation in the program and require that all dealers so registered
			 accept such vouchers as partial payment or down payment for the purchase of any
			 such vehicle offered for sale by such dealer;
					(3)make electronic
			 payments to dealers for eligible transactions by such dealers; and
					(4)in consultation
			 with the Inspector General of the Department of Transportation establish and
			 provide for the enforcement of measures to prevent and penalize fraud under the
			 program.
					(b)Voucher
			 limitationsA voucher issued under the program shall have a value
			 that may be applied to offset the purchase price of a vehicle by—
					(1)in the case of a qualified plug-in electric
			 vehicle, $2,500; or
					(2)in the case of a new qualified plug-in
			 electric drive motor vehicle, $2,500 plus an amount determined with respect to
			 the vehicle under section 30D(b)(3) of the Internal Revenue Code of
			 1986.
					(c)Treated as
			 advance payment of creditUse of a voucher under the program to
			 offset the purchase price of a vehicle shall, for purposes of the Internal
			 Revenue Code of 1986, be treated as advance payment of the credit allowed under
			 section 30 or 30D of such Code, as the case may be, and the amount of credit
			 which would (but for this paragraph) be allowable with respect to such vehicle
			 under either such section shall be reduced (but not below zero) by the amount
			 of the voucher so used.
				(d)Definitions and
			 special rulesFor purposes of
			 this section—
					(1)Qualified
			 plug-in electric vehicleThe term qualified plug-in
			 electric vehicle shall have the meaning given such term by section 30(d)
			 of the Internal Revenue Code of 1986.
					(2)New qualified
			 plug-in electric drive motor vehicleThe term new qualified
			 plug-in electric drive motor vehicle shall have the meaning given such
			 term by section 30D(d) of such Code.
					(3)No combination
			 of vouchersOnly 1 voucher
			 issued under the program may be applied toward the purchase of a single
			 vehicle.
					(4)Combination with
			 other incentives permittedThe availability or use of a Federal,
			 State, or local incentive or a State-issued voucher for the purchase of any
			 vehicle shall not limit the value or issuance of a voucher under the program to
			 any person otherwise eligible to receive such a voucher.
					(5)No additional
			 feesA dealer participating in the program may not charge a
			 person purchasing a vehicle any additional fees associated with the use of a
			 voucher under the program.
					(6)Application of
			 certain rulesRules similar to the rules of paragraphs (1), (2),
			 (3), (4), and (5) of section 30(e) of such Code shall apply for purposes of
			 this section.
					(e)Termination and
			 phaseout
					(1)Termination for
			 qualified plug-in electric vehiclesThis section shall not apply to any
			 qualified plug-in electric vehicle acquired after December 31, 2015.
					(2)Phaseout for new
			 qualified plug-in electric drive motor vehicleThe amount of any voucher with respect to
			 any new qualified plug-in electric drive motor vehicle shall be reduced as
			 provided in section 30D(e) of the Internal Revenue Code of 1986.
					(f)RegulationsThe
			 Secretary of Energy, in consultation with the Secretary of the Treasury, shall
			 prescribe such regulations as may be necessary or appropriate to carry out the
			 purposes of this section.
				202.Plug-in hybrid
			 electric vehicle charging station grant program
				(a)Availability of
			 fundsFrom amounts raised
			 through the sale of Clean Energy Victory Bonds, the Secretary of the Treasury
			 shall provide funding to the Secretary of Energy to establish the plug-in
			 hybrid electric vehicle charging station grant program under subsection (b) and
			 the new battery technology research and development program under subsection
			 (c).
				(b)Plug-In hybrid
			 electric vehicle charging station grant programTo the extent that funding is available
			 pursuant to subsection (a), the Secretary of Energy shall provide up to a total
			 of $500,000,000 in grants to State, local, and tribal governments for the
			 installation and operation of public charging stations for plug-in hybrid
			 electric vehicles.
				(c)Battery
			 technology developmentTo the
			 extent that funding is available pursuant to subsection (a), the Secretary of
			 Energy shall provide up to a total of $500,000,000 through a competitive grant
			 program for research and development on batteries for plug-in hybrid electric
			 vehicles.
				203.Extension of
			 renewable energy and electric power transmission loan guaranteesSection 1705 of the Energy Policy Act of
			 2005 (42 U.S.C. 16516) is amended—
				(1)in subsection (a),
			 by striking September 30, 2011 and inserting September
			 30, 2022; and
				(2)in subsection (e), by striking
			 September 30, 2011 and inserting September 30,
			 2022.
				IIIClean Energy
			 Victory Bonds
			301.Clean Energy
			 Victory Bonds
				(a)Initial
			 capitalizationThe Secretary of the Treasury shall issue Clean
			 Energy Victory Bonds in an amount not to exceed $7,500,000,000 on the credit of
			 the United States for purposes of raising revenue for the extension of certain
			 energy-related tax benefits extended by this Act.
				(b)Denominations
			 and maturityClean Energy
			 Victory Bonds shall be in the form of United States Savings Bonds of Series EE
			 or as administered by the Bureau of the Public Debt of the Department of the
			 Treasury in denominations of $25, and shall mature within such periods as
			 determined by the Secretary of the Treasury.
				(c)InterestClean Energy Victory Bonds shall bear
			 interest at the rate the Secretary of the Treasury sets for Savings Bonds of
			 Series EE and Series I, plus a rate of return determined by the Secretary of
			 the Treasury which is based on the valuation of carbon mitigated or energy
			 saved through funded projects funded from the proceeds of such bonds.
				(d)Promotion
					(1)In
			 generalThe Secretary of the Treasury shall take such actions,
			 independently and in conjunction with financial institutions offering Clean
			 Energy Victory Bonds, to promote the purchase of Clean Energy Victory Bonds,
			 including campaigns describing the financial and social benefits of purchasing
			 Clean Energy Victory Bonds.
					(2)Promotional
			 activitiesSuch promotional activities may include
			 advertisements, pamphlets, or other promotional materials—
						(A)in
			 periodicals;
						(B)on billboards and
			 other outdoor venues;
						(C)on
			 television;
						(D)on radio;
						(E)on the
			 Internet;
						(F)within financial
			 institutions that offer Clean Energy Victory Bonds; or
						(G)any other venues
			 or outlets the Secretary of the Treasury may identify.
						(3)LimitationThere
			 are authorized to be appropriated for such promotional activities not more
			 than—
						(A)$10,000,000 in the
			 first year after the date of the enactment of this Act, and
						(B)$2,000,000 in each
			 year thereafter.
						(e)Future
			 capitalization
					(1)In
			 generalAfter the initial capitalization limit is reached under
			 subsection (a), the Secretary of the Treasury may issue additional Clean Energy
			 Victory Bonds on the credit of the United States.
					(2)Single issue
			 limitationNo such additional issue may exceed $7,500,000,000.
					(3)Aggregate
			 limitationsThe aggregate of any such additional issues during
			 the 4-year period beginning on the day after the initial capitalization limit
			 is reached under subsection (a) may not exceed $50,000,000,000. The aggregate
			 of any such additional issues after the expiration of such 4-year period may
			 not exceed $50,000,000,000.
					(f)Lawful
			 investmentsClean Energy Victory Bonds shall be lawful
			 investments, and may be accepted as security for all fiduciary, trust, and
			 public funds, the investment or deposit of which shall be under the authority
			 or control of the United States or any officer or officers thereof.
				
